Citation Nr: 0102081	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-20 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from February 1942 to November 
1945.

This appeal arises from the April 1999 rating decision from 
the Pittsburgh, Pennsylvania Regional Office (RO) that denied 
the veteran's claim for service connection for bilateral 
hearing loss.  A Notice of Disagreement was filed in August 
1999 and a Statement of the Case was issued in August 1999.  
A substantive appeal was filed in October 1999 with a request 
for a hearing at the RO before a local hearing officer. 

Pursuant to the veteran's request on the October 1999 
substantive appeal, a hearing at the RO was scheduled in 
November 1999, to which the veteran failed to appear.  
Therefore, this case is being processed as though the hearing 
request has been withdrawn.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

With regard to the duty to assist, VA must obtain relevant 
private and VA medical records, including from any VA Medical 
Center where the veteran has had treatment for bilateral 
hearing loss, and provide the veteran with a VA examination, 
where, as in this case, such examination may substantiate 
entitlement to the benefit sought. 

The undersigned notes that received in September 1987 was a 
listing of evidence pertaining to a Social Security 
Administration (SSA) decision; there is no decision attached.  
As it appears that the veteran did apply for Social Security 
disability benefits, the RO should obtain a copy of any 
decision granting or denying such benefits to the veteran and 
the medical records upon which it was based.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Based on the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The notification to the 
veteran should include, but not be limited 
to, a request that he submit medical 
evidence that bilateral hearing loss had 
its onset in service or is otherwise 
related to service.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for bilateral 
hearing loss since service.  After 
securing the necessary release, the RO 
should obtain these records, to include 
those from the Lebanon, Pennsylvania 
VAMC.  

3.  The RO should contact SSA and obtain 
legible copies of any decision that 
awarded or denied disability benefits to 
the veteran and the medical records upon 
which that decision was based.  All 
records must be associated with the 
claims folder.

4.  Thereafter, the veteran is to be 
afforded a VA audiological examination 
regarding the claim for service 
connection for bilateral hearing loss.  
The entirety of the veteran's claims 
folder must be made available to the 
examiner for review prior to any 
evaluation of the veteran.  The 
examination should be provided by an 
examiner who has not previously examined 
the veteran. 

The examination must encompass a detailed 
review of the veteran's relevant history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
diagnostic testing deemed necessary by 
the examiner to determine the correct 
diagnosis of the disabilities for which 
the veteran seeks service connection, the 
date of onset and the relationship of the 
disability to service.  

The examiner should opine whether it is 
at least as likely as not that bilateral 
hearing loss had its onset in service or 
was otherwise related to the veteran's 
service.  In particular, the examiner 
should note whether it is at least as 
likely as not that the veteran's current 
hearing loss is the result of noise 
exposure to a boxing injury in service.  
The underlined standard of proof should 
be utilized in formulating a response.  
The reasons and bases for any conclusion 
reached should be discussed.  In 
particular, if noise exposure is found to 
be due to a boxing accident, reference to 
the service medical records documenting 
the particular injury to the ear should 
be noted.  All opinions expressed should 
be supported by reference to pertinent 
evidence.

5.  The RO should thereafter readjudicate 
the veteran's claims.  If a benefit 
requested on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




